        Case 1:12-cv-00920-EDK Document 195 Filed 06/04/20 Page 1 of 1




          In the United States Court of Federal Claims

                                               )
 STEPHANIE MERCIER, et al.,                    )
                                               )
                       Plaintiffs,             )
                                               )              No. 12-920C
 v.                                            )              (Filed: June 4, 2020)
                                               )
 THE UNITED STATES OF AMERICA,                 )
                                               )
                       Defendant.              )
                                               )


                                           ORDER

       As discussed at the status conference today, the government’s motion to amend the
scheduling order is hereby GRANTED. ECF No. 190. No further enlargements of time to
complete discovery will be allowed. The discovery schedule as amended is as follows:

      July 15, 2020                  Plaintiffs’ expert report due

      August 15, 2020                The government’s expert report due

      September 15, 2020             Discovery closes

       As discussed at the conference, a trial will be held in this case at the beginning of
February 2021. The parties are ORDERED to file a joint proposed pre-trial schedule that
complies with Appendix A, §VI of the Rules of the Court of Federal Claims, no later than June
11, 2020.

       IT IS SO ORDERED.




                                                   s/ Elaine D. Kaplan
                                                   ELAINE D. KAPLAN
                                                   Judge
